DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II, claims 7-10, in the reply filed on 3/11/2022 is acknowledged.
Applicant’s election with traverse of the species SSPSSP in the reply filed on 3/11/2022 is also acknowledged.
The traversal is set forth in pages 3-5 of the response and has been carefully considered but not deemed persuasive for the following reasons: Applicants disclose that the following peptides of Formula are single fully defined peptide species: SEQ ID No. 4, 5, 8-12, 15, 17, 18, 20-22, 24-26, 28-31, 33, 35, 36, 38, 39, 42, 44, 45, 47,48, 51-55, 58, 59, 63, 65, 66, 70, 71, 73, 75, 76, 80, 82, 83, and 87. Further Applicant introduces Exhibits 1-2 showing that reducing the expression of Th17 cells, osteoclast differentiation can be inhibited effectively, bone resorption by osteoclasts can be inhibited effectively, and osteoblast differentiation and activity can be enhanced to treat bone diseases. Exhibits 3-4 show that  activated T cells induce osteoclastogenesis and bone loss, which causes various bone resorption
related diseases, such as arthritis, osteoporosis, bone metastasis, osteolysis, etc., substances targeting the activated T cells can be used to treat the above diseases. In other words, the art indicates that a specific substance that inhibits T cell activity and Th17 cell expression can be used as an active ingredient of a composition for treating bone diseases.  Exhibits 5-8 teach that since activation of CD4+ T cells is involved in autoimmune diseases and inflammatory diseases substances targeting the activation can be used to treat autoimmune diseases and inflammatory diseases. Then Applicant describes Examples 1-3. The arguments have been carefully considered but not deemed persuasive. As explained in the previous Office Action dated 1/13/2022, lack of unity under PCT Rule 13.1 is the basis for the restriction, and it is thus maintained as the grounds for the restriction still apply.
With regards to the arguments drawn to lack of serious burden for the species requirement, Examiner indicates that the grounds for the species requirement is because the species are deemed to lack unity of invention and are not so linked as to form a single general inventive concept under PCT Rule 13.1 and as demonstrated by the references presented by Examiner. 
Therefore the restriction and election of species requirements are maintained.
Status of the claims
Claims 1-10 are pending. Claims 1-6 are withdrawn as not drawn to the elected species/group.
Claims 7-10 are presented for examination on the merits. The elected species was searched and found free of the prior art. The search was therefore extended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Idkowiak Baldys (“Idkowiak-Baldys,” WO2016/204841, cited in the IDS dated 3/10/2020).
	Idkowiak-Baldys teaches peptides derived from the Growth Differentiation Factor 11(GDF- 11) protein and derivatives thereof, topical compositions, and methods of diminishing signs of aging and/or improving health of human integuments are provided. Idkowiak-Baldys discloses active agents comprising peptides and topical formulations. One aspect of the invention provides compositions for
topical use comprising an active agent comprising one or more GDF-1 1-derived peptides or fragments or derivatives thereof. In another aspect, methods are provided for ameliorating and/or preventing signs of human skin photoaging and intrinsic aging (e.g., diminishing the appearance of wrinkles and/or fine lines, tightening sagging skin, thickening thinning skin, evening skin tone, treating hyperpigmentation, etc.) comprising topically applying to the skin (e.g., skin of the face) a composition comprising, in a topically acceptable vehicle, one or more GDF-11-derived peptides of the invention. The peptides include QPQ SEQ ID NO: 225, PQS (SEQ ID NO: 226) and QSN (SEQ ID NO: 227) which read upon formula I. See Table 2, page 6-7. Administration of these peptides reads upon prevention of bone disease, inflammatory disease and/or autoimmune disease, because prevention does not require that the subject be affected by the disease. See, e.g., page 64 and claims.
	Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Roomi et al. (“Roomi,” US 6,864,284).
Roomi teaches a method of preventing degradation of extracellular matrix, stabilizing connective tissue, antioxidation and treating damage to skin by application of hexaproline conjugated to ascorbic acid. See Examples, and claims.  Administration of this peptide reads upon prevention of bone disease, inflammatory disease and/or autoimmune disease, because prevention does not require that the subject be affected by the disease. 
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Adiret al. (“Adir,” US 2014/0087997, cited in the IDS dated 3/10/2020).
Adir teaches a method of treating a bacterial infection with a peptide such as PCQ, CCQ, QCT, etc. (e.g., page 1,  col. 2). Bacterial infection is characterized by inflammation (see, e.g., page 1, col. 1) and thus administration of these peptides reads upon treating inflammatory disease, as in instant claim 7 (e.g., pages 14-16). Further,  administration of these peptides reads upon prevention of bone disease such as osteoporosis, inflammatory disease such as Guillan-Barre disease and/or autoimmune disease such as IBS, because prevention does not require that the subject be affected by the disease. 
	Therefore the reference is deemed to anticipate the instant claim above.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pierzynowski et al. (“Pierzynowski,” US2009/0238895).
	Pierzynowski teaches tripeptides of glutamine (Glu-Glu-Glu) in a dose of 0.01-.5 g/kg/day has  therapeutic and preventive properties in diseases including osteoporosis and arthritis (page 2, col. 1) which read upon bone diseases and inflammatory diseases. Anemia is also treatable (e.g., page 2, col. 1)
 	Therefore the reference is deemed to anticipate the instant claims above. 
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 05/2022